Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-19-00458-CV

                              Frederick Stanton DUNCAN,
                                        Appellant

                                            v.

                                Shanna Nicole DUNCAN,
                                       Appellee

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-CI-18794
                      Honorable David A. Canales, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of court for this appeal are taxed against Frederick Stanton
Duncan.

      SIGNED September 4, 2019.


                                             _________________________________
                                             Patricia O. Alvarez, Justice